Title: From George Washington to the U.S. Senate and House of Representatives, 1 March 1796
From: Washington, George
To: Senate,House of Representatives


          
            United States March 1st 1796
          
          Gentlemen of the Senate and of the House of Representatives.
          The Treaty of Amity, Commerce and Navigation concluded between the United States of America and his Britannic Majesty, having been duly ratified, and the ratifications having been exchanged at London on the 28th day of October 1795, I have directed the same to be promulgated; and herewith transmit a copy thereof for the information of Congress.
          
            Go: Washington
          
        